98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.The TAYLOR GROUP, An Indiana General Partnership, et al.,Plaintiffs/Appellants,v.ANR STORAGE COMPANY, a Michigan Corporation, Defendant/Appellee.
No. 95-2165.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1996.

W.D.Mich., No. 94-00600;  Benjamin F. Gibson, Judge.
W.D.Mich., 1995 WL 653294.
VACATED.
Before:  KENNEDY, DAUGHTREY and WEIS*, Circuit Judges.

ORDER

1
The order of the district court granting summary judgment to the defendant, ANR Storage Co., on the basis of res judicata is hereby VACATED, and the case is REMANDED to the district court for further proceedings, in light of the decision of the Michigan Supreme Court in Taylor Group, et al., v. ANR Storage Co., 550 N.W.2d 258 (Mich.1996).



*
 The Honorable Joseph F. Weis, Jr., United States Circuit Judge for the Third Circuit, sitting by designation